department of the treasury internal_revenue_service washington d c number release date cc intl br2 ulic date internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer fc1 u sec_1 component product date date date year year country a x y z a b c d e f g h i j k l m n issue whether either the open_transaction or relation_back_doctrine applies to the sale of u sec_1 stock by fc1 so the gain realized by fc1 from the sale of the stock of u sec_1 is not foreign_personal_holding_company_income under sec_954 conclusion neither the open_transaction doctrine nor the relation_back_doctrine apply to fc1's sale of u sec_1 stock therefore the gain from the sale of the stock is foreign_personal_holding_company_income under sec_954 facts fc1 is a wholly owned second tier country a subsidiary of taxpayer a domestic_corporation on date fc1 sold it entire component manufacturing operation including all work in progress existing work force and a royalty-free non- exclusive license to all necessary component an process technologies to u sec_1 an unrelated domestic_corporation in year u sec_1 purchased the component plant owned by fc1 terms of the sale of fc1's component business unit were set out in an asset purchase agreement agreement between taxpayer fc1 and u sec_1 the agreement stated that it was made and entered into on date the sale closed on date pursuant to the agreement fc1 agreed to sell its component business unit to u sec_1 as a going concern after the sale fc1 continued to manufacture product in country a fc1 continued to use the component manufactured by u sec_1 to produce product u sec_1 was free however to offer the component to customers other than taxpayer or its affiliated including fc1 and its business has greatly expanded to customers other then taxpayer and its affiliates the agreement created a two year covenant for fc1 not to compete with u sec_1 in the manufacture of component in country a or to solicit former fc1 employees of the component business unit in country a also pursuant to the agreement taxpayer and fc1 committed to purchase fixed quantities in excess of dollar_figurea of product from u sec_1’s country a facility for a period of at least six months from the date of sale provided u sec_1’s component continued to satisfy current specifications purchase_price the purchase_price for the component business unit was calculated based on a formula in the agreement the initial purchase_price was set at dollar_figureb but was subject_to adjustment based on the results of an outside valuation of inventory and fixed assets as of the closing date if the combined value of inventory and fixed assets was found to be greater or less than dollar_figurec the final purchase_price would be adjusted the inventory and fixed assets were appraised at only dollar_figured and the initial purchase_price was reduced to dollar_figuree other than the appraisal adjustment there was no provision in the agreement for any subsequent adjustment to the purchase_price payment u sec_1 paid for the purchase by the issuance of its own common_stock u sec_1 stated that fc1 did not have an option to receive cash for the fc1 component business unit the agreement was executed on date at the time u sec_1 was preparing an initial_public_offering ipo of its common_stock for a date in year u sec_1 proposed to issue either preferred or restricted common_stock to fc1 in payment of the dollar_figuree adjusted purchase_price fc1 opted for the restricted common_stock on date u sec_1 transferred x shares of the newly issued u sec_1 common_stock to fc1 the number of shares was determined as specified in the agreement by dividing the adjusted purchase_price of the component business unit by the initial_offering_price of the u sec_1 common_stock dollar_figurey share however on date shares of u sec_1 common_stock issued in the ipo were trading for approximately dollar_figurez share the agreement contained a lock-up provision which restricted the sale by fc1 of the u sec_1 common_stock for up to months the restriction was structured so that one-third of the shares could not be sold until six months after the ipo another one-third three months later and the final one-third an additional three months after that or one year from the ipo pursuant to the prospectus relating to the year public offering of u sec_1’s common_stock fc1’s restriction lock-up on the resale of u sec_1 stock could be waived upon the written consent of certain u s and international underwriters however the restrictions were not waived following the above schedule nearly to the day all of fc1 shares in u sec_1 were sold seven nine and twelve months after the sale of the component business unit to u sec_1 all of the u sec_1 shares received by fc1 as consideration for the sale were sold by the end of year although the u sec_1 stock price was subject_to various fluctuations during the period from the ipo to the dates of sale the price was on a consistent upward trend to a peak at the end of year calculating the gains on the sales on its financial books fc1 recorded the sale in year of the component business unit as a separate transaction from the subsequent sales in year of the u sec_1 stock gain from the sale of the component business unit was calculated by using a discounted value for the u sec_1 stock received in the transaction as the gross_proceeds of sale gain from the sales of u sec_1 stock were calculated by using the same discounted value of the stock as the cost_basis the discount which was attributable to the lock-up provision was determined by an unrelated investment banking firm gain on sale of component business unit upon receipt of the u sec_1 stock fc1 debited its marketable_securities account by the amount of dollar_figuref which was equal to the dollar_figurez per share market price of u sec_1 stock as of date times the x shares received fc1 then discounted this amount by n percent and credited an asset evaluation allowance account with the amount of dollar_figureg dollar_figuref x n the discount was made to take into account the lock-up provisions as described above the discounted value or book cost of the u sec_1 shares was calculated to be dollar_figureh dollar_figuref - dollar_figureg which fc1 credited to a p l misc expense account for financial reporting fc1 calculated the gain realized on the sale of the component business unit to be dollar_figurej it derived this number by subtracting the book_value of its component assets from the discounted value of the u sec_1 stock dollar_figureh -dollar_figurei dollar_figurej for income_tax reporting a statement attached to fc1’s year form_5471 filed by taxpayer as an attachment to taxpayer’s year income_tax return reported a gain on sale of product in the amount of dollar_figurej fc1 reported a gain in year of dollar_figurek as an addition to its current_earnings_and_profits for the sale of the product business unit none of the gain was reported as subpart_f_income gain on sale of u sec_1 stock in year fc1 received gross_proceeds from the sale of u sec_1 stock totaling dollar_figurel fc1 subtracted dollar_figureh which it treated as its cost_basis from the gross_proceeds of sale and reported a book gain from the sale of stock in the amount of dollar_figurem this gain was characterized by fc1 as other income on the sale of investments a statement attached to fc1’s year form_5471 filed by taxpayer as an attachment to taxpayer’s year income_tax return reported a gain on sale of investments in the amount of dollar_figurem none of that gain was treated as subpart_f_income taxpayer argues that the gain on sale of the component business unit was not included in its u s taxable_income because the proceeds belonged to fc1 which was a controlled_foreign_corporation cfc generally gain derived from the sale by a cfc of its active business_assets is not included in subpart_f_income sec_1_954-2 and if the component business unit was an active business asset of fc1 on the date of its sale the gain on the sale by fc1 should not be included in taxpayer’s income taxpayer and fc1 are treating the sale of the component business unit and the subsequent sales of the u sec_1 stock as a single integrated transaction involving the sale of fc1’s business_assets in order to exclude all of the gains from subpart_f_income under sec_1_954-2 and taxpayer argues that the lock-up provision of the agreement with respect to the sale of the u sec_1 stock was part of the sale of the component business unit therefore the sale of fc1's component business unit and the subsequent sale of the u sec_1 stock were all part of the sale of fc1's active trade_or_business consequently the gain on the sale of fc1's component business unit consisted of two parts the gain represented by the difference between the value of the u sec_1 stock when acquired by fc1 and the book_value of the component business unit and the gain represented by the difference between the subsequent sales_price of the u sec_1 stock and the value of the u sec_1 stock when acquired by fc1 taxpayer alleges that both of these gains are excluded as gain resulting from the disposition of intangible_property goodwill and the going_concern_value of assets used or held in the trade_or_business of fc1 taxpayer’s cfc pursuant to sec_1 e iv specifically taxpayer argues that the sale of the component business unit and the disposition of the u sec_1 shares were not separate transactions but were in fact one transaction under both the open_transaction doctrine established in 283_us_404 and the relation-back doctrine_of 344_us_6 the field’s position is that the sale of the component business unit for u sec_1 stock and the subsequent sale of the u sec_1 stock represent two separate transactions for tax purposes consequently the gain from the sale of the component business_assets is excluded from subpart_f_income however the gain from the subsequent sale of the u sec_1 stock is a separate transaction and such gain constitutes subpart_f_income to taxpayer we agree with the field law and analysis subpart_f sec_951 of the code generally requires a united_states_shareholder of a cfc to include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income sec_952 defines subpart_f_income as including foreign_base_company_income as determined under sec_954 sec_952 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income foreign_personal_holding_company_income is defined in part under sec_954 as including income from the sale of property which gives rise to dividend royalty or interest_income gain from the sale of stock by a cfc generally results in foreign_personal_holding_company_income because stock is property that gives rise to dividend income sec_954 provides that foreign_personal_holding_company_income includes the excess of gains over losses from the sale_or_exchange of property which does not give rise to any income sec_1_954-2 provides that property that does not give rise to income does not include tangible_property other than real_property used or held for use in the cfc’s trade_or_business that is of a character that would be subject_to the allowance for depreciation under sec_167 and sec_168 and the regulations under those sections including tangible_property described in sec_1_167_a_-2 sec_1_954-2 provides another exception from property that does not give rise to income for gain from the disposition of intangible_property goodwill and going_concern_value to the extent used or held for use in the cfc's trade_or_business sec_1_954-2 applies to taxable years of a cfc that begin after date however a taxpayer may elect to apply the regulations retroactively to any taxable_year beginning on or after date so long as the time for filing a return or claim_for_refund has not expired sec_1_954-0 for purposes of this fsa it is assumed that taxpayer has elected to apply the regulations retroactively open_transaction sec_1001 generally provides that gain from the sale or disposition of property is the excess of the amount_realized over the adjusted_basis of the property sold or disposed of sec_1_1001-1 and revrul_58_402 1958_2_cb_15 provide that a property's fair_market_value is a question of fact and that only in rare and extraordinary circumstances will property be considered to have no fair_market_value under the open_transaction doctrine as affirmed by the supreme court in 283_us_404 a seller may treat a transaction as open when the value of property received cannot be determined and consequently cannot be included in the amount_realized in logan a taxpayer received as payment for stock cash and an interest in a contract providing for the right to receive income from iron ore production of a mine the iron ore contract did not require production of either maximum or minimum tonnage or any definite payments id pincite the supreme court concluded that the gain related to the iron ore contract could not currently be taxed since the promise of future money payments under the iron ore contract was wholly contingent upon facts and circumstances not possible to foretell with anything like fair certainty the promise was in no proper sense equivalent to cash it had no ascertainable fair_market_value the transaction was not a closed one respondent might never recoup her capital_investment from payments only conditionally promised she properly demanded the return of her capital_investment before assessment of any taxable profit based on conjecture id pincite since logan courts have extended the application of the open_transaction doctrine to various transactions in which a taxpayer receives property that has no ascertainable fair_market_value at the time of receipt thus requiring the transaction to be held open in order to determine the ultimate tax consequences the application of the open_transaction doctrine has been considered with respect to such items as stock contracts notes contingency payments and claims in applying the open_transaction doctrine to stock received by a taxpayer in a transaction courts have focused on whether the stock received has an ascertainable fair_market_value by examining the business of the company and any restrictions on the sale of the stock not long after logan the supreme court considered in 300_us_481 whether a transaction should remain open because stock taxpayers received in a transaction did not have an ascertainable value at the time of receipt in tex-penn oil shareholders of certain oil companies received in exchange for their stock no-par-value stock of a new corporation formed for the purpose of acquiring and operating oil producing properties and certain oil leases at the time of receipt the shareholders orally agreed to refrain from selling or disposing of the stock for a period of to days and honored that agreement the supreme court upheld the third circuit_court of appeals and stated that the judgments must be affirmed on the ground that in the peculiar circumstances of this case the shares of transcontinental stock regard being had to their highly speculative quality and to the terms of a restrictive agreement making a sale thereof impossible did not have a fair_market_value capable of being ascertained with reasonable certainty when they were acquired by the taxpayers id pincite although the supreme court did not specify what the peculiar circumstances of the case were the third circuit_court of appeals explained in more detail why the stock did not have an ascertainable fair_market_value transcontinental was a new company organized for the express purpose of developing new oil properties on a large scale this was a very hazardous speculative and uncertain undertaking the twelve wells which had been drilled were falling off and becoming definitely dry and profitless the entire field which it was to develop was known to be spotty this development proved to be an absolute failure a great financial loss and entirely worthless another thing increasing the hazards in this case and rendering more uncertain any guess as to the value of the stock when received by taxpayers was the existence of a restrictive agreement wherein it was agreed that the taxpayers would not sell or dispose_of the stock for to days the determination of the value of the stock on the date of receipt was a mere speculative guess and a three or six months restriction on its sale makes the guess wilder and more speculative 83_f2d_518 3d cir thus both the supreme court and the third circuit_court of appeals determined that the stock received by taxpayers could not be valued at the time of receipt by considering the hazardous speculative nature of the business of the company and the existence of a restrictive agreement similarly in 124_f2d_948 1st cir the court considered the highly speculative nature of a company along with restrictions on the sale of stock to determine that such stock did not have an ascertainable fair_market_value at the time received by the taxpayers in state street trust the taxpayer received in exchange for stock stock of a public_utility holding_company subject_to a one year restriction on taxpayer’s ability to sell the stock id pincite at the time of receipt the stock was trading on the new york stock exchange the court described the public_utility holding_company as a comparatively new enterprise that it was one of the top entities in a highly pyramided public_utility holding_company_system that the stock was subject_to violent fluctuations that the stock was junior to or percent of the stock of the entire holding_company_system that the margin of earnings covering this stock was very thin and that the stock could not be sold for a year id pincite considering these factors the court affirmed the district courts holding that the stock of the public_utility company held by taxpayer was so speculative that coupled with the restrictive agreement it had no fair_market_value despite the fact that it was traded on the new york stock exchange id pincite however where the stock received has sales restrictions but is stock of a company that is not a speculative or uncertain undertaking courts have held that the stock is capable of being valued and thus the transaction in which such stock is received need not be held open in 114_f2d_723 3d cir the court held that stock received by a taxpayer subject_to a one-year restriction on its sale had an ascertainable value and thus the transaction was a closed one because the stock was neither speculative nor hazardous in character in gwinner the taxpayer received stock in a steel foundry company in exchange for stock he owned in another company the stock was subject_to a one-year restriction on its sale the taxpayer argued that the restriction on the sale of the stock deprived it of fair_market_value under tex-penn oil gwinner pincite the court disagreed holding that there is no evidence in the present case that the stock was speculative or hazardous in character we do not think the tex-penn case requires us to hold that a mere restriction against sale for one year without more as a matter of law deprives stock of all market_value id see also north american phillips company inc v commissioner 21_tcm_1497 holding that stock had an ascertainable value where the company was not a hazardous speculative and uncertain undertaking was not a new company nor was there any indication that its management was inexperienced where there was no high degree of uncertainty as to its future and where its sales and earnings were continually increasing and it had a backlog of orders thus a restriction on the sale of stock alone does not require that the transaction be held open as the fifth circuit_court of appeals noted where there is no absolute prohibition against a sale a restriction may reduce but does not destroy fair_market_value 320_f2d_60 5th cir citing 127_f2d_604 5th cir kirby v commissioner 102_f2d_651 5th cir 295_f2d_98 8th cir in trinity where stock had been pledged to secure performance of a contractual obligation the court stated however the sale of the stock was not forbidden by the agreement the sole effect of the restriction imposed was that a purchaser would take subject_to the terms of the agreement such a restriction may reduce but does not destroy the fair_market_value trinity pincite in fact courts have often allowed proof of fair_market_value of stock despite the fact that there was a restriction on its free transfer 38_f2d_155 7th cir 40_f2d_225 10th cir 50_f2d_727 4th cir taxpayer argues that there are many similarities between the stock in tex-penn oil the stock in state street trust and the u sec_1 stock received by fc1 taxpayer states that the u sec_1 stock is similar to the stock in tex-penn oil and state street trust because in each instance the valuation issue was over stock received as consideration for a sale of assets the stock was subject_to restrictions the stock was publicly traded the value of the shares fluctuated widely the stock was of new companies and the activities of the companies constituted highly speculative and uncertain undertakings however what taxpayer fails to point out are the many dissimilarities between the stock in tex-penn oil and the stock in state street trust and the u sec_1 stock while the companies in tex-penn oil and state street trust were newly formed companies the u sec_1 stock although not publicly traded until the ipo was of an established company with a history of earnings_and_profits in addition the company in tex-penn oil was engaged in wildcat oil production a very hazardous speculative and uncertain undertaking and the company in state street trust was one of the top entities in a highly pyramided public_utility holding_company_system while u sec_1 was engaged in an established profitable enterprise with a substantial six month purchase commitment by fc1 finally although the stock price was subject_to various fluctuations during the period that fc1 was restricted from selling the stock the stock price was on a clear upward trend the price of the stock when transferred had already increased from the ipo price the activities of u sec_1 are not hazardous nor speculative within the meaning of tex-penn oil or state street trust and the restrictions did not prevent the stock from being valued indeed taxpayer valued the stock taking into account the restrictions at the time of the sale consequently the u sec_1 stock in the hands of fc1 is not a peculiar circumstance that the third circuit_court of appeals and the supreme court in tex-penn oil and the first circuit in state street trust determined required a transaction to be held open the open_transaction doctrine has also been applied to transactions not involving stock where property received in a transaction is impossible to value requiring the transaction to be held open in order to determine the ultimate tax consequences in 509_f2d_1398 9th cir the court applied the open_transaction doctrine to a contingent contract obligation the taxpayer entered into a stock purchase agreement to sell stock for a specified price with a portion to be paid in cash and the remainder in installments id pincite the taxpayer entered a second contractual agreement whereby the purchaser agreed to reimburse the taxpayer and the other shareholders for potential state tax_liabilities id several years later the state supreme court resolved the tax issue resulting in a reimbursement payment to the taxpayer pursuant to the second agreement the commissioner argued that the transaction was closed and that the payment received pursuant to the second agreement was therefore ordinary_income the court held that the contingency payment had no ascertainable fair_market_value because it depended entirely on a favorable judicial decision on a novel question of state law and therefore the case appears to present one of those rare and extraordinary situations where the transaction is not a closed one for tax purposes id pincite similarly in 840_f2d_642 9th cir the court applied the open_transaction doctrine to the liquidation of a corporation where at the time of liquidation the corporation was engaged in litigation over condemnation proceeds and thus could not compute the total gain on the liquidation in this case the taxpayer argued that the transaction was closed and that an award of additional condemnation proceeds pursuant to a jury verdict three years after the liquidation was a separate transaction the court disagreed stating taxpayer presents no evidence suggesting that the amount of just compensation if any which the jury might have awarded to the corporation in the condemnation proceedings was ascertainable prior to the tender of the jury’s verdict to the contrary the record contains strong evidence that taxpayer considered the value of the claims unascertainable at the time of the distribution id pincite thus in likens-foster as in dimond the court determined that the gain on the original transaction was impossible to determine requiring the transaction to be held open where the gain on the transaction depended upon an uncertain judicial determination in the future the result in dimond was consistent with the holding in 173_f2d_90 9th cir in which the court held that an obligation received and collected subsequent to the original sale transaction had no ascertainable fair_market_value and thus required the transaction to be held open until collection of the obligation in westover the taxpayer sold the assets of a corporation in exchange for cash and a royalty contract id pincite after liquidating the surviving corporation the taxpayer reported the gain on the liquidation including the assignment of the contract which had very substantial value but owing to future business contingencies no ascertainable fair_market_value id taxpayer later received payments under the contract and treated them as amounts received in the liquidation distribution taxed as capital_gain the court upheld the taxpayers characterization of the payments stating although there was no ascertainable fair_market_value at the time of liquidation we find nothing in the statute requiring the market_value to be measured immediately in such a situation the only practicable and accurate method of measuring the contract’s value is through the application of money to such valuation as it is received id pincite the court viewed the contract as part of the liquidation proceeds and because it could not be valued at the time of liquidation allowing the taxpayer to determine the total gain on liquidation treated payments under the contract as liquidation proceeds as well in contrast when a taxpayer determines the value of an item in a sales transaction courts have declined to apply the open_transaction doctrine the ninth circuit_court of appeals declined to apply the open_transaction doctrine to a taxpayer’s receipt of a real_estate contract where the fair_market_value of the contract was stipulated by the taxpayer at the time of receipt 299_f2d_889 9th cir in tombari taxpayers sold their business in exchange for cash and a real_estate contract id pincite the taxpayers argued that the contract could not be valued because the amount to be collected was not known at the time of receipt however the taxpayers stipulated as part of the sales agreement that the contract had a value that constituted a portion of the sales_price the court held that because the fair_market_value was stipulated for the contract the original transaction was able to be closed promptly id pincite subsequent collection under the contract was as it is ordinarily a separate and distinct transaction which is required to stand on its own feet ' tombari pincite quoting 198_f2d_235 4th cir likewise where taxpayers realize gain on a transaction and the only question is the amount of gain courts have declined to apply the open_transaction doctrine in 836_f2d_1176 9th cir the ninth circuit_court of appeals held that the open_transaction doctrine did not apply to an obligation received in a transaction even though the value of the obligation was uncertain at the time of receipt in that case a taxpayer received as part of a settlement agreement cash stock and future discounts on newsprint there was uncertainty as to the total amount of the settlement because a part of the settlement was contingent on the amount of discounting taxpayer would receive over an eight-year period id pincite0 the taxpayer realized gain on the transaction irrespective of the value of the future discounts because the cash and stock received exceeded the taxpayers basis in the property exchanged id the court stated w e must disagree with taxpayer because we read logan to apply only if there is uncertainty as to whether the taxpayer will realize a profit from the transaction at issue here it appears that taxpayer realized a profit id in the present case the u sec_1 stock received by taxpayer had an ascertainable fair_market_value at the time taxpayer received the stock and consequently the subsequent sale of the stock is a separate and distinct transaction that stands on its own the sale of fc1's business is not an open_transaction under logan tex-penn oil or state street trust as in tombari and clodfelter taxpayer and u sec_1 agreed to the purchase_price prior to the transfer of stock and in no way was the purchase_price contingent upon gain_or_loss ultimately realized by taxpayer on the sale of the stock like the taxpayers in tribune publishing co and estate of bird taxpayer realized gain on the transaction irrespective of the value of the u sec_1 stock there is no need to apply 1see also 426_f2d_1391 9th cir holding that where taxpayers sold a hotel and received payment including an installment_obligation to be paid out of the operating profits of the hotel the obligation had a fair_market_value at the time of receipt because the parties stipulated a value as part of the purchase_price 2see also estate of 534_f2d_1214 6th cir citing logan for the proposition that the purpose of the open_transaction doctrine is to relieve a taxpayer from having to report income which may never be received the open_transaction doctrine to determine whether taxpayer will ultimately realize any gain as in logan in addition taxpayer valued the stock taking into account the restrictions at the time of receipt contradicting the argument that the stock did not have an ascertainable fair_market_value at that time relation_back_doctrine generally the relation_back_doctrine affirmed by the supreme court in 344_us_6 represents the principle that a subsequent event that is so integrally related to a prior event that they are in effect part and parcel of the same transaction should be treated as having the same character as the prior event the doctrine is premised on the idea that the tax consequences should be the same as if the subsequent event had occurred at the time of the sale and is most often employed to distinguish between capital and ordinary treatment and to prevent taxpayers from receiving a double benefit in arrowsmith two individual shareholders decided to liquidate their corporation the shareholders reported the resulting gain as capital_gain four years later a judgment was rendered against the liquidated corporation as transferees the two shareholders paid the judgment and took an ordinary business loss the commissioner determined that the loss was part of the corporate_liquidation and classified the loss as a capital_loss the supreme court agreed with the commissioner stating that their liability as transferees was not based on any ordinary business transaction of theirs apart from the liquidation proceeding id pincite the court considered the judgement as simply the last event in the liquidation transaction begun four years earlier in order to classify the nature of the payment for tax purposes and not as a violation of the principle of separate units of annual accounting for tax purposes id the stockholders were in effect required to return a portion of the assets received by them in the liquidation and the court held that since the original distribution of assets was a capital_transaction the return of assets resulted in a capital_loss the stockholders would have received a double benefit by paying tax on only one-half of the gain portion of the distribution due to the distributions characterization as capital_gain while deducting the full amount_paid for the judgement even though the full amount had not been subject_to tax when received a similar result was reached in 394_us_678 the skelly oil co had raised its gas prices under a minimum field gas price order which was subsequently vacated as a result skelly settled a number of claims for refunds filed by its customers two of the refunds were claimed in full as deductions the commissioner objected arguing that the receipts from the gas sales had been reduced for tax purposes by the ½ percent depletion_allowance earlier the court agreed holding that the deduction for the refunds had to be reduced by the amount of the percentage_depletion deductions allowed in prior taxable periods stating the code should not be interpreted to allow taxpayer the practical equivalent of a double deduction absent a clear declaration of intent by congress accordingly to avoid that result in this case the deduction allowable in the year of repayment must be reduced by the percentage_depletion allowance which taxpayer claimed and the commissioner allowed in the years of receipt id pincite the supreme court in skelly oil based its determination that the annual accounting system did not bar examination of prior events on the arrowsmith_doctrine and focused on the inequity of a taxpayer receiving a double benefit explaining the rationale for the arrowsmith rule is easy to see if money was taxed at a special lower rate when received the taxpayer would be accorded an unfair windfall if repayments were generally deductible from receipts taxable at the higher rate applicable to ordinary_income skelly oil pincite as in arrowsmith the supreme court in skelly oil was primarily focused on the inequity of a taxpayer receiving a double benefit the tax_court applied the arrowsmith_doctrine in harold 24_tc_529 aff’d 242_f2d_938 9th cir in wener the taxpayers were partners in a partnership they conveyed their partnership interests to the other partners receiving a cash downpayment and an agreement with the remaining partners for the remainder of the purchase_price to be paid in three installments in the year following the sale the taxpayers negotiated a settlement of the remaining installment_obligations and received cash in satisfaction of the remaining installments the amount they received was less than the amount remaining under the installment_agreement and the taxpayers treated the difference as an ordinary_loss the commissioner treated the agreements as part and parcel of one transaction and contended that the losses were capital id pincite the court rejected taxpayer’s argument that the sale and the agreement were two separate transactions and found that prior to the dates the remainder of the purchase_price was to become due there was a renegotiation adjustment or revamping of the sale itself both as to price and the terms of payment t here was a renegotiation and revision of the unexecuted provisions of the sales contract itself and the substitution of new provisions therefore id pincite - the tax_court has also expanded the arrowsmith_doctrine to include subsequent gain related to an earlier transaction in 44_tc_363 the taxpayer sold stock to an unrelated third party in return for dollar_figure and a note secured_by the stock when the purchaser defaulted on the note the taxpayer reacquired the stock the commissioner argued that the dollar_figure received by the taxpayer was ordinary_income the court held that gain on the reacquisition of stock was actually an adjustment renegotiation and revision of the original selling_price of the stock and therefore a capital_gain id pincite finally arrowsmith has consistently been applied to the treatment of payments under indemnity agreements in the context of both tax-free and taxable exchanges see eg 52_tc_631 21_tc_422 pierce v commissioner 14_tcm_964 revrul_83_73 1983_1_cb_84 these cases are consistent with wener and lowe in that the indemnity agreements were entered into at the same time as and as part of the original transaction consequently the subsequent transaction pursuant to the indemnity agreement is necessarily an adjustment renegotiation and revision of the terms and or effect of the original transaction however where a subsequent transaction is not so integrally related to the original transaction such that the two transactions should not be considered part and parcel of the same transaction in order to prevent a double benefit as in arrowsmith and skelly oil and where there is no subsequent adjustment or revision of the terms or effect of the original transaction as in wener lowe and the indemnity agreement cases courts have declined to apply arrowsmith to treat the character of subsequent unforseen gain or increases in annual receipts from income-producing property as determined by a previous transaction in the present case the subsequent sale of the u sec_1 stock is not so integrally related to the sale of fc1’s business unit and thus does not require that the two transactions be considered part and parcel of the same transaction taxpayer claims that the sale of u sec_1 stock was contemplated at the time of sale of fc1’s business unit because of the lock-up provisions in the agreement although taxpayer may have contemplated the sale of the stock there is nothing in the agreement to suggest that the sale of the stock is integrally related to the sale of fc1’s business unit nor is there anything unique about the receipt of property in a sale_or_exchange the agreement specified a firm sales_price unrelated to any subsequent gain_or_loss on the sale of the u sec_1 stock and the lock-up provision is common with respect to large blocks of stock issued at or around the time of an ipo in order to prevent disruption of the market there was nothing in the agreement requiring taxpayer to sell the stock after the specified period and no provision adjusting the sales_price based on subsequent gain_or_loss with respect to the u sec_1 stock the u sec_1 stock was an investment in the hands of taxpayer and was treated as such by taxpayer and fc1 the mere fact that this investment produced a windfall gain in a later year does not make the sale of the u sec_1 stock integrally related to the sale of fc1’s business unit nor does it result in an adjustment renegotiation or revision of the agreement under taxpayer’s relation back theory it would not have mattered if taxpayer had held the u sec_1 stock for an indefinite period of time after the restriction_period had ended while the stock appreciated in order to reap the benefits of appreciation because taxpayer would relate the subsequent sale to the original transaction such a result converting an investment_asset received in a sale_or_exchange to the equivalent of cash received from that sale_or_exchange is not supported by the code or case law the relation back theory of arrowsmith does not apply to determine the tax consequences of taxpayers sale of the u sec_1 stock in year if you have any questions please call robert laudeman on phyllis e marcus chief branch
